t c memo united_states tax_court the brinson company-midwest inc et al petitioners v commissioner of internal revenue respondent docket nos filed date william a neilson for petitioners kathleen o lier for respondent memorandum opinion wright judge this matter is before the court on petitioners' motion for award of reasonable litigation and 1cases of the following petitioners are consolidated herewith the brinson company inc docket no and the brinson company-texas inc docket no administrative costs under section and rule prior to trial the parties reached a basis for settlement when the cases were called from the calendar on date in new orleans louisiana the parties appeared and filed decision documents reflecting their settlement accordingly this court entered decisions on date these decisions were subsequently vacated and set_aside on date and petitioners were permitted to file their motion for award of reasonable litigation and administrative costs on date respondent filed a notice and supporting memorandum of law objecting to petitioners' motion for award of reasonable litigation and administrative costs the primary issue for decision is whether petitioners have established that respondent's position in the underlying actions was not substantially justified if we find that respondent's position was not substantially justified we then must determine whether the litigation and administrative costs claimed by petitioners are reasonable as is discussed herein we hold that respondent's position in the underlying actions was substantially justified background upon review of the pleadings petitioners' motion for reasonable litigation and administrative costs and respondent' sec_2unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure memorandum in support of her notice of objection to petitioners' motion the facts underlying this action may be best surmised as follows each petitioner is a corporation organized under the laws of the state of louisiana petitioner brinson company- texas inc and petitioner brinson company-midwest inc are both wholly owned subsidiaries of petitioner brinson co inc hereinafter brinson petitioners are involved in the importation and distribution of german automobile parts prior to date brinson was a family-owned closely_held_corporation gunther g wittich and brigitte g wittich husband and wife were the principal owners their two sons rainier r wittich and michael w wittich each maintained a less significant ownership position during the first half of the 1980's a somewhat less than harmonious relationship existed between gunther and brigitte both personally and with regard to the operation of brinson the couple received a divorce decree in date following the divorce the family divided and formed two factions gunther and rainier on one side and brigitte and michael on the other side difficulties quickly ensued because both alliances controlled exactly one-half of brinson and neither side could agree with the other regarding its operation these problems were resolved in when brinson's board_of directors consisting of gunther brigitte and rainer voted to terminate brigitte and michael from brinson's employ on date days following her employment termination brigitte filed a motion seeking permanent alimony in louisiana state court two months after their employment relationship ended brigitte and michael entered into stock_redemption and noncompetition agreements with brinson brigitte wa sec_62 years old at the time these agreements were executed the terms of the stock_redemption agreement called for brinson to purchase the entire stock interests of both brigitte and michael the terms of the noncompetition agreement required brinson to pay a specific amount annually to both brigitte and michael for a period of years in exchange for their agreement not to compete with brinson for a period of years by amendment on date this 15-year term was reduced to a 5-year term in date after brigitte and brinson executed the noncompetition and redemption agreements brigitte sought to have her claim for permanent alimony dismissed on date an order was issued by a louisiana state court granting her motion to dismiss on date months after the execution of the original noncompetition agreement brigitte died from cirrhosis of the liver brigitte wa sec_63 years old at the time of her death brinson amortized the noncompetition agreements and allocated a portion of the deductions to its subsidiaries brinson company-texas and brinson company-midwest on their federal_income_tax returns for taxable years and petitioners claimed their allocable portions of the amortized noncompetition agreements with respect to both brigitte and michael although respondent was originally satisfied with the valuation of the noncompetition agreement with respect to michael respondent was not so satisfied with respect to brigitte maintaining that the noncompetition agreement with respect to brigitte was inaccurately valued respondent mailed a notice_of_deficiency with respect to taxable years and to each petitioner on date in each deficiency_notice respondent disallowed the portion of the amortization of the noncompetition agreement allocated amongst petitioners with respect to brigitte in date less than months prior to trial michael informed respondent that his testimony at trial would differ from information he had earlier provided to respondent's agent in light of this information previously unknown to respondent respondent reassessed her position and ultimately conceded each case this full concession was reflected in decisions filed with this court when the cases were called for trial but their decisions were subsequently vacated in order to permit petitioners to file their motion for reasonable costs discussion under sec_7430 a prevailing_party in specified civil tax proceedings may be awarded a judgment for reasonable administrative and litigation costs to be a prevailing_party under sec_7430 the party seeking such award must establish that the position_of_the_united_states in the proceeding was not substantially justified sec_7430 a i substantially prevail with respect to the amount in controversy or have substantially prevailed with respect to the most significant issue or set of issues presented sec_7430 and establish that the party had the requisite net_worth at the time the proceeding was commenced sec_7430 additionally a judgment for administrative and litigation costs will not be awarded under sec_7430 unless the court determines that the prevailing_party has exhausted the administrative remedies available within the internal_revenue_service service sec_7430 and that the prevailing_party has not unreasonably protracted the court_proceeding sec_7430 see 102_tc_715 91_tc_963 respondent agrees that petitioners substantially prevailed in the underlying actions met the net_worth requirement have not unreasonably protracted the court_proceeding and have exhausted their administrative remedies thus we focus our analysis on considering whether respondent's position was substantially justified petitioners bear the burden of proving that respondent's position was not substantially justified rule e 985_f2d_1315 5th cir bragg v commissioner supra 94_tc_685 petitioners however need not show bad faith to establish that respondent's position was not substantially justified for purposes of a motion for administrative and litigation costs under sec_7430 931_f2d_1044 5th cir 100_tc_457 affd in part and revd in part 43_f3d_172 5th cir whether the position_of_the_united_states in this proceeding was substantially justified depends on whether respondent's position and actions were reasonable in light of the facts of the case and the applicable legal precedents 487_us_552 bragg v commissioner supra pincite coastal petroleum refiners inc v commissioner supra pincite the reasonableness of respondent's position necessarily requires considering what respondent knew at the time she took her position and the events that occurred afterwards 88_tc_1329 87_tc_847 generally respondent's concession of all or part of a case is not by itself sufficient to establish that respondent's position was unreasonable 92_tc_760 86_tc_962 a position is substantially justified if the position is justified to a degree that could satisfy a reasonable person pierce v underwood supra pincite see also 998_f2d_244 5th cir revg in part tcmemo_1992_382 939_f2d_874 9th cir affg in part and revg in part tcmemo_1989_390 that standard is the same as the reasonable basis both in fact and law standard used by this and other courts pierce v underwood supra pincite powers v commissioner supra pincite other factors that may be taken into account in making this determination include whether the government used the costs and expenses of litigation against its position to extract concessions from the taxpayer that were not justified under the circumstances of the case whether the government pursued the litigation against the taxpayer for purposes of harassment or embarrassment or out of political motivation and such other factors as the court finds relevant h rept pincite see also 89_tc_79 affd 861_f2d_131 5th cir with respect to a claim for reasonable_administrative_costs the phrase position_of_the_united_states as used in sec_7430 means the position taken by the united_states in any administrative_proceeding to which sec_7430 applies as of the earlier of the date of the receipt by the taxpayer of the notice of decision of the appeals_office of the service or the date of the notice_of_deficiency sec_7430 it appears from each record that prior to the issuance of the deficiency notices a notice of decision was not sent to petitioners accordingly for purposes of petitioners' claim for reasonable_administrative_costs the position_of_the_united_states means the position taken by the service in an administrative_proceeding to which sec_7430 applies as of date the date of the notice_of_deficiency in the instant cases with respect to a claim for reasonable_litigation_costs the phrase position_of_the_united_states as used in sec_7430 means the position taken by the united_states in a judicial proceeding to which sec_7430 applies sec_7430 thus the position_of_the_united_states means the position taken by respondent in the instant cases generally the commissioner initially takes a position on the date an answer is filed in response to the petition huffman v commissioner 978_f2d_1139 9th cir affg in part and revg in part tcmemo_1991_144 respondent filed an answer to each action on date therefore the position_of_the_united_states for purposes of petitioners' claims for reasonable_litigation_costs is the position first taken by respondent in the instant cases on or after date generally when the commissioner presents evidence which if credited by the court is sufficient to support a decision in the commissioner's favor there will be a reasonable basis for the commissioner's position see 991_f2d_359 7th cir from the onset of the underlying actions respondent questioned the valuation of the covenant_not_to_compete respondent was primarily concerned with how the total amount_paid to brigitte was allocated between the stock_redemption price and the covenant_not_to_compete such concern is clearly legitimate there has been a great deal of litigation involving the allocation of a purchase_price to a covenant_not_to_compete see eg throndson v commissioner 457_f2d_1022 9th cir affg 51_tc_306 378_f2d_771 3d cir vacating and remanding 44_tc_549 264_f2d_305 2d cir affg 29_tc_129 76_tc_239 the principal inquiry has been whether the amount allocated to the covenant_not_to_compete reflected business reality or whether that amount was artificially allocated to such covenant solely for tax purposes covenants not to compete are intangible capital assets and their cost may be amortized over their useful lives see 79_tc_72 affd aftr 2d ustc par 10th cir sec_1_167_a_-3 income_tax regs however the fact that a taxpayer has allocated a specific amount to a covenant_not_to_compete is not controlling for tax purposes 52_tc_367 affd per curiam 451_f2d_173 9th cir we may look beyond the formal dealings of the parties to see if the form reflects the substance of those dealings 314_f2d_1 9th cir affg tcmemo_1961_170 buckley v commissioner tcmemo_1994_470 in order for the form in which the parties have cast their transaction to be respected for tax purposes the covenant_not_to_compete must have some independent basis in fact or some arguable relationship with business reality such that a reasonable person genuinely concerned with his or her economic future might bargain for such an agreement 294_f2d_52 9th cir affg 34_tc_235 this test is commonly referred to as the economic reality test see 810_f2d_562 6th cir affg tcmemo_1985_53 the court_of_appeals for the fifth circuit has held that determining whether a covenant has economic reality is a threshold inquiry 356_f2d_28 5th cir affg tcmemo_1964_31 the essential question is whether the payments allocated to the covenant_not_to_compete are in fact payments for something else id using the reasoning set down in the above-cited cases and similar cases and based on the facts as surmised from the records of the instant cases we conclude that the position maintained by respondent had a reasonable basis in both fact and law throughout both proceedings the facts as understood by respondent especially when viewed collectively form the foundation of her position the stock_redemption and the covenants not to compete were executed simultaneously michael informed respondent's agent that significant negotiation did not precede the allocation and that both he and brigitte simply accepted the offer as presented by brinson michael further informed respondent's agent that the underlying factor motivating brigitte's and his decision to accept the offer as presented without consideration on their behalf was the desire to quickly sever all ties with brinson additionally respondent construed the available facts pertaining to brigitte's age and death as suggesting that the covenant_not_to_compete was erroneously valued the original covenant_not_to_compete had a 15-year life and was executed when brigitte wa sec_62 years of age respondent's concern was whether and to what extent brigitte could pose a competitive threat to brinson for a 15-year period ending when brigitte would be years old moreover in light of brigitte’s having died from cirrhosis of the liver months after executing the covenant_not_to_compete respondent concluded that brigitte was in a state of poor and declining health at the time the covenant_not_to_compete was executed furthermore given the nature of brigitte's illness respondent also assumed that brigitte's ailing health was known by both parties at the time the covenant was executed see 314_f2d_852 5th cir affg tcmemo_1961_83 krug v commissioner tcmemo_1981_522 three other events further caused respondent concern with regard to the valuation of the covenant_not_to_compete first respondent explains that because the execution of the covenant_not_to_compete followed rather than preceded brigitte's termination from brinson brinson may not have perceived brigitte as a legitimate competitive threat such a perception by brinson respondent contends lends support to her position that the covenant_not_to_compete was overvalued second respondent explains that brigitte sought and received a dismissal of her alimony claim against gunther immediately following the execution of the covenant_not_to_compete respondent's concern here was that the covenant_not_to_compete may have contained an alimony component see balthrope v commissioner supra third respondent explains that the covenant_not_to_compete was not designed to terminate upon the death of brigitte rather its terms required continued payments payable to her estate respondent maintains that this fact lends further support to her concern that the payments to brigitte were for a purpose other than to prevent competition see id ackerman v commissioner tcmemo_1968_254 petitioners contend that respondent's reallocation between the stock_redemption and the covenant_not_to_compete is erroneous petitioners focus their argument on respondent's assumption and conclusion regarding the health and abilities of brigitte petitioners do not dispute that brigitte died from cirrhosis of the liver however petitioners explain that brigitte's health complications occurred and became known to the parties after the agreements were executed petitioners had ample opportunity to dispel respondent's erroneous assumption yet they failed to do so on at least two occasions respondent's agent sought access to brigitte's medical records only to be denied the opportunity by petitioners petitioners also argue that they computed the value allocated to the covenant several times and that their valuation and not respondent's valuation is correct this may very well be true but petitioners failed to produce their computations or deliver them to respondent when requested in fact the record indicates that petitioners were uncooperative with respondent up until early shortly before these cases were scheduled for trial having reviewed these cases based upon the available information we find respondent's position credible petitioners have not carried their burden of demonstrating that the position_of_the_united_states was not substantially justified given the facts available to respondent as of the time period applicable under sec_7430 in respect of each proceeding legal precedent did substantially support that position consequently it is not necessary for us to consider the reasonableness of the costs claimed by petitioners accordingly petitioners' motion is denied to reflect the foregoing appropriate orders and decisions will be entered
